DETAILED ACTION
This office action is in response to the claims filed 3/27/2020.  Claims 1-20 are presenting pending in this application.
In an interview with applicant on 10/25/2022, it was agreed that the claims of the translated foreign priority document filed 4/9/2020 were entered in error, and therefore the claims dated 3/27/2020 are presented for examination.  See attached interview summary. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. the unlabeled rectangular boxes in fig 2 which appear to correspond to the boxes labeled with reference characters 120, 136, 130, and 119 shown in fig 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  Line 7 of claim 8 and line 11 of claim 16 recite, “corresponding to the to the (sic) additional fresh gas”, which is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas measuring unit”, “an anesthetic-dispensing unit”, “a fresh gas regulation unit”, and “a processing unit”, in claims 1, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (2011/0168177) in view of Pessala et al (2014/0352693), Tamiya et al (2021/0370010), and Heinonen et al (2009/0199854).
Regarding claim 1, Connor discloses a control system for controlling a dispensing of a fresh gas for an anesthesia device, the control system comprising: a gas-measuring unit (36) (concentration sensor) arranged in a breathing gas circuit of the anesthesia device and configured to determine an end tidal anesthetic concentration in the breathing gas circuit (indicates end-tidal concentration of gases in the expired side (20) of an anesthesia) (para [0027]), vessel-rich group (VRG) concentration is determined by measuring the end-tidal concentration of the agent (para [0006])) and to output a corresponding measured signal at regular time intervals (VRG concentration is determined by measuring the end-tidal concentration of the agent (para [0006]) as shown in fig 4, VRG concentration is calculated to determine whether it is less or more than a target VRG concentration at (7600) (para [0065]), which is performed periodically by returning at (7690) para [0068]), and therefore outputs a measured signal to determine VRG at regular time intervals to repeat the algorithm shown in fig 4); an anesthetic-dispensing unit (28, 34) (fresh gas source and vaporizer) configured to dispense an anesthetic (para [0022]) in a fresh gas (para [0021]) being fed to the breathing gas circuit (16)); a user interface (GUI shown in fig 2) configured to activate or deactivate an assistance mode (target-based control mode) of the control system when a corresponding user input (54) (selector button) is present and to output a corresponding assistance signal (includes mode selector buttons (52, 54) to activate a manual or a target-based control mode) (para [0032]); a fresh gas regulation unit (12)  (controller) arranged and configured to receive the assistance signal (GUI (50) used to select the assistance mode) (para [0032]) and, upon the assistance mode being activated, to regulate a reduction of a volume flow of the continuously fed fresh gas over time corresponding to a predefined volume flow curve (initial flow settings is set at step (158), and therefore an initial flow corresponds to a predefined volume flow curve having horizontal line corresponding the initial flow setting (para [0050]), and as shown in fig 4, system regulates a volume flow of the continuously fresh gas over time so that if VRG concentration is less than the target, algorithm searches for a minimum FGF (fresh gas flow) flow rate that will allow the VRG concentration to reach the target (para [0066]), and therefore, as VRG concentration approaches the target, a smaller amount of anesthetic flow is required and so would regulate a reduction of the volume of the fresh gas over time), and to output a fresh gas signal at regular time intervals that indicates a current volume flow of the continuously fed fresh gas (fresh gas flow rate is displayed on the graphical user interface (50) (para [0034]), and method is updated at regular time intervals (para [0050]);
Connor does not disclose that the processing unit is configured to receive the measured signal and the fresh gas signal and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and to receive the assistance signal and, upon the assistance signal indicating a transition from a deactivated assistance mode to an activated assistance mode based on the current volume flow, the predefined volume flow curve and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time, and to output the expected future curve of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve. 
However, Pessala teaches a control system for dispensing a fresh gas for an anesthesia device, including a gas measuring unit (60) (gas analyzer unit) configured to determine an end tidal anesthetic concentration in the breathing circuit (para [0110]), an anesthetic dispensing unit (30) (fresh gas supply) configured to dispense an anesthetic (para [0078]), and a processing unit (10) configured to receive a fresh gas signal (para [0078]) and a fresh gas signal (as shown in fig 12, flow rate of fresh gas is displayed in second visualization unit (620)) (para [0158]) and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and in an automatic anesthesia mode, based on the current volume flow, and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time (210) (control path), and to output the expected future curve (210) of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve (as shown in fig 5a, operator selects a target anesthesia value and desired control path, and control path (210) is displayed) (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Connor by configuring the processing unit to receive the measured signal and the fresh gas signal and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and to receive the assistance signal and, upon the assistance signal indicating a transition from a deactivated assistance mode to an activated assistance mode based on the current volume flow, the predefined volume flow curve and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time, and to output the expected future curve of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve as taught by Pessala in order to allow a user to select a control profile to ramp up or down the dispensing of anesthesia based on a target value to increase patient safety (Pessala, para [0013]) and to reduce the consumption of anesthetic (Pessala, para [0014]).
 The now-modified Connor’s device does not disclose the processing unit is further configured to output a fresh gas correction signal at the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit leaves a surrounding range of the preset curve, which surrounding range is formed around the preset curve; and the fresh gas regulation unit is further configured to receive the fresh gas correction signal and to change the predefined volume flow curve as a function of the fresh gas correction signal and to increase the volume flow of the continuously fed fresh gas upon the surrounding range being undershot and to reduce the volume flow of the continuously fed fresh gas when the surrounding range is exceeded compared to the predefined volume flow curve prior to the change.  
However, Tamiya in figs 20-21 teaches a gas delivery apparatus including a sensor (506) configured to measure a concentration of gas (para [0118]), a gas regulating unit (505) (adjustment valve) (para [0116]) to adjust a flow rate of gas (para [0118]), and a processing unit (600) (control unit) (para [0115]), wherein the processing unit (600) is configured to output a fresh gas correction signal at the gas regulation unit the gas regulation (505) unit is further configured to receive the fresh gas correction signal and to change the volume flow as a function of the fresh gas correction signal and to increase the volume flow of the continuously gas upon a predetermined value being undershot and to reduce the volume flow of the continuously fed fresh gas when the predetermined is exceeded compared to the volume flow prior to the change (gas regulation unit (505) is configured to increase the flow rate when the calculated dosage is less than a predetermined value and reduce the flow rate when the calculated dosage is larger than a predetermined value) (para [0123]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the processing unit is further configured to output a fresh gas correction signal at the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit leaves predetermined value of the preset curve; and the fresh gas regulation unit is further configured to receive the fresh gas correction signal and to change the predefined volume flow curve as a function of the fresh gas correction signal and to increase the volume flow of the continuously fed fresh gas upon the surrounding range being undershot and to reduce the volume flow of the continuously fed fresh gas when the surrounding range is exceeded compared to the predefined volume flow curve prior to the change as taught by Tamiya in order to allow the device to calculate the amount of anesthesia delivered to the patient and insure to that the amount delivered corresponds to the predetermined value (Tamiya, para [123]).  	The now-modified Connor’s device does not disclose that the preset curve has a surrounding range formed around the preset curve.  
However, Heinonen discloses a system and method for anesthesia delivery, wherein a target anesthetic concentration is fed into a user interface, and wherein the target concentration may have a range having minimum or maximum values (para [0022]).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by modifying the flow curve to have a surrounding range of minimum and maximum values as taught by Heinonen so that the target anesthesia concentration is a range to provide a larger target anesthesia concentration  with the measurement result of the breathing gas exhaled by the patient (Heinonen, para [0022]).
Regarding claim 2, the modified Connor’s reference discloses an output unit signal connected to the processing unit, the output unit being configured to output the preset curve with the calculated expected future curve of the end tidal anesthetic concentration over time as a graphic view (as shown in figs 4-7 of Pessala, output from processing unit (10 of Pessala) to user interface (50 of Pessala) includes preset curve with the calculated expected future curve of the end tidal anesthetic concentration over time as a graphic view (Pessala, para [0082]).  
Regarding claim 3, Connor discloses the anesthetic-dispensing unit (28, 34) is a manually controlled anesthetic-dispensing unit configured to exclusively dispense anesthetic under manual control (as shown in fig 2, in a manual mode, a user uses the FGF slider (56) and anesthetic agent slider (58) to control fresh gas flow and the anesthetic agent concentration directly).  
Regarding claim 5, Connor discloses the user interface (50) is further configured to receive a fresh gas input and to output a corresponding fresh gas regulation signal; and the fresh gas input comprises information about a minimal volume flow of the fresh gas to be fed to the breathing gas circuit (as shown in fig 2, allowable fresh gas flows, including a minimum shown as 0.2 L/min as shown are displayed in user interface (50)) (para [0034]), which minimal volume flow is to be provided by means of the fresh gas regulation unit (12) (fresh gas flow is calculated by a controller to have a number of discrete settings between the defined minimum volume flow and defined maximum volume flow, and therefore, minimal volume flow information is provided by controller along with information about the maximum volume flow and discrete settings) (para [0043]).  
Regarding claim 6, Connor discloses the fresh gas regulation unit (12) is further configured to receive the fresh gas regulation signal and to select the predefined volume flow curve from a number of predefined volume flow curves based on the fresh gas regulation signal (as shown in fig 4, controller (12) in step (158) sets the appropriate range of fresh gas flow values based on the defined minimum and maximum FGF settings, and therefore can select a gas flow rate corresponding to a volume flow curve corresponding to a horizontal line of the flow rate selected by the controller at step (158)) (para [0051]).  
Regarding claim 9, the modified Connor’s reference in fig 4 of discloses the processing unit (10 of Pessala) is further configured to calculate an expected target duration based on the preset curve (220 of Pessala) (estimated time to achieve a selected target (221 of Pessala)); and the target duration indicates a duration (estimated), after which an end tidal anesthetic concentration is reached in view of the calculated expected future curve (Pessala, fig 4, para [0088]).  
Regarding claim 10, modified Connor discloses the processing unit is further configured to determine the surrounding range of the calculated expected future curve (Heinonen, para [0022]).
Modified Connor does not disclose the processing unit is further configured to determine the surrounding range of the calculated expected future curve such that the determined surrounding range comprises the anesthetic concentrations, which deviate by less than 10% from the calculated expected future curve.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the surrounding range of the calculated expected future curve such that the determined surrounding range comprises the anesthetic concentrations, which deviate by less than 10% from the calculated expected future curve, as it has been held that optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the minimum and maximum values of the target anesthetic concentration along the curve by routine experimentation would have been an obvious modification to provide a suitable range so that the controller is responsive to changes in anesthesia concentration to accurately control the amount of fresh gas delivered.
Regarding claim 11, Connor discloses an anesthesia device (1) (anesthetic breathing apparatus) comprising a control system for controlling a dispensing of a fresh gas for an anesthesia device, the control system comprising: a gas-measuring unit (36) (concentration sensor) arranged in a breathing gas circuit of the anesthesia device and configured to determine an end tidal anesthetic concentration in the breathing gas circuit (indicates end-tidal concentration of gases in the expired side (20) of an anesthesia) (para [0027]), vessel-rich group (VRG) concentration is determined by measuring the end-tidal concentration of the agent (para [0006])) and to output a corresponding measured signal at regular time intervals (VRG concentration is determined by measuring the end-tidal concentration of the agent (para [0006]) as shown in fig 4, VRG concentration is calculated to determine whether it is less or more than a target VRG concentration at (7600) (para [0065]), which is performed periodically by returning at (7690) para [0068]), and therefore outputs a measured signal to determine VRG at regular time intervals to repeat the algorithm shown in fig 4); an anesthetic-dispensing unit (28, 34) (fresh gas source and vaporizer) configured to dispense an anesthetic (para [0022]) in a fresh gas (para [0021]) being fed to the breathing gas circuit (16)); a user interface (GUI shown in fig 2) configured to activate or deactivate an assistance mode (target-based control mode) of the control system when a corresponding user input (54) (selector button) is present and to output a corresponding assistance signal (includes mode selector buttons (52, 54) to activate a manual or a target-based control mode) (para [0032]); a fresh gas regulation unit (12)  (controller) arranged and configured to receive the assistance signal (GUI (50) used to select the assistance mode) (para [0032]) and, upon the assistance mode being activated, to regulate a reduction of a volume flow of the continuously fed fresh gas over time corresponding to a predefined volume flow curve (initial flow settings is set at step (158), and therefore an initial flow corresponds to a predefined volume flow curve having horizontal line corresponding the initial flow setting (para [0050]), and as shown in fig 4, system regulates a volume flow of the continuously fresh gas over time so that if VRG concentration is less than the target, algorithm searches for a minimum FGF (fresh gas flow) flow rate that will allow the VRG concentration to reach the target (para [0066]), and therefore, as VRG concentration approaches the target, a smaller amount of anesthetic flow is required and so would regulate a reduction of the volume of the fresh gas over time), and to output a fresh gas signal at regular time intervals that indicates a current volume flow of the continuously fed fresh gas (fresh gas flow rate is displayed on the graphical user interface (50) (para [0034]), and method is updated at regular time intervals (para [0050]);
Connor does not disclose that the processing unit is configured to receive the measured signal and the fresh gas signal and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and to receive the assistance signal and, upon the assistance signal indicating a transition from a deactivated assistance mode to an activated assistance mode based on the current volume flow, the predefined volume flow curve and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time, and to output the expected future curve of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve. 
However, Pessala teaches a control system for dispensing a fresh gas for an anesthesia device, including a gas measuring unit (60) (gas analyzer unit) configured to determine an end tidal anesthetic concentration in the breathing circuit (para [0110]), an anesthetic dispensing unit (30) (fresh gas supply) configured to dispense an anesthetic (para [0078]), and a processing unit (10) configured to receive a fresh gas signal (para [0078]) and a fresh gas signal (as shown in fig 12, flow rate of fresh gas is displayed in second visualization unit (620)) (para [0158]) and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and in an automatic anesthesia mode, based on the current volume flow, and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time (210) (control path), and to output the expected future curve (210) of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve (as shown in fig 5a, operator selects a target anesthesia value and desired control path, and control path (210) is displayed) (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Connor by configuring the processing unit to receive the measured signal and the fresh gas signal and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and to receive the assistance signal and, upon the assistance signal indicating a transition from a deactivated assistance mode to an activated assistance mode based on the current volume flow, the predefined volume flow curve and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time, and to output the expected future curve of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve as taught by Pessala in order to allow a user to select a control profile to ramp up or down the dispensing of anesthesia based on a target value to increase patient safety (Pessala, para [0013]) and to reduce the consumption of anesthetic (Pessala, para [0014]).
The now-modified Connor’s device does not disclose the processing unit is further configured to output a fresh gas correction signal at the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit leaves a surrounding range of the preset curve, which surrounding range is formed around the preset curve; and the fresh gas regulation unit is further configured to receive the fresh gas correction signal and to change the predefined volume flow curve as a function of the fresh gas correction signal and to increase the volume flow of the continuously fed fresh gas upon the surrounding range being undershot and to reduce the volume flow of the continuously fed fresh gas when the surrounding range is exceeded compared to the predefined volume flow curve prior to the change.  
However, Tamiya in figs 20-21 teaches a gas delivery apparatus including a sensor (506) configured to measure a concentration of gas (para [0118]), a gas regulating unit (505) (adjustment valve) (para [0116]) to adjust a flow rate of gas (para [0118]), and a processing unit (600) (control unit) (para [0115]), wherein the processing unit (600) is configured to output a fresh gas correction signal at the gas regulation unit the gas regulation (505) unit is further configured to receive the fresh gas correction signal and to change the volume flow as a function of the fresh gas correction signal and to increase the volume flow of the continuously gas upon a predetermined value being undershot and to reduce the volume flow of the continuously fed fresh gas when the predetermined is exceeded compared to the volume flow prior to the change (gas regulation unit (505) is configured to increase the flow rate when the calculated dosage is less than a predetermined value and reduce the flow rate when the calculated dosage is larger than a predetermined value) (para [0123]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the processing unit is further configured to output a fresh gas correction signal at the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit leaves predetermined value of the preset curve; and the fresh gas regulation unit is further configured to receive the fresh gas correction signal and to change the predefined volume flow curve as a function of the fresh gas correction signal and to increase the volume flow of the continuously fed fresh gas upon the surrounding range being undershot and to reduce the volume flow of the continuously fed fresh gas when the surrounding range is exceeded compared to the predefined volume flow curve prior to the change as taught by Tamiya in order to allow the device to calculate the amount of anesthesia delivered to the patient and insure to that the amount delivered corresponds to the predetermined value (Tamiya, para [123]).  	The now-modified Connor’s device does not disclose that the preset curve has a surrounding range formed around the preset curve.  
However, Heinonen discloses a system and method for anesthesia delivery, wherein a target anesthetic concentration is fed into a user interface, and wherein the target concentration may have a range having minimum or maximum values (para [0022]).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by modifying the flow curve to have a surrounding range of minimum and maximum values as taught by Heinonen so that the target anesthesia concentration is a range to provide a larger target anesthesia concentration with the measurement result of the breathing gas exhaled by the patient (Heinonen, para [0022]).
Regarding claim 12, the modified Connor’s reference discloses an output unit signal connected to the processing unit, the output unit being configured to output the preset curve with the calculated expected future curve of the end tidal anesthetic concentration over time as a graphic view (as shown in figs 4-7 of Pessala, output from processing unit (10 of Pessala) to user interface (50 of Pessala) includes preset curve with the calculated expected future curve of the end tidal anesthetic concentration over time as a graphic view (para [0082]).  
Regarding claim 13, Connor discloses the anesthetic-dispensing unit (28, 34) is a manually controlled anesthetic-dispensing unit configured to exclusively dispense anesthetic under manual control (as shown in fig 2, in a manual mode, a user uses the FGF slider (56) and anesthetic agent slider (58) to control fresh gas flow and the anesthetic agent concentration directly).  
Regarding claim 15, Connor discloses the user interface (50) is further configured to receive a fresh gas input and to output a corresponding fresh gas regulation signal; and the fresh gas input comprises information about a minimal volume flow of the fresh gas to be fed to the breathing gas circuit (as shown in fig 2, allowable fresh gas flows, including a minimum shown as 0.2 L/min as shown are displayed in user interface (50)) (para [0034]), which minimal volume flow is to be provided by means of the fresh gas regulation unit (12) (fresh gas flow is calculated by a controller to have a number of discrete settings between the defined minimum volume flow and defined maximum volume flow, and therefore, minimal volume flow information is provided by controller along with information about the maximum volume flow and discrete settings) (para [0043]); and the fresh gas regulation unit (12) is further configured to receive the fresh gas regulation signal and to select the predefined volume flow curve from a number of predefined volume flow curves based on the fresh gas regulation signal (as shown in fig 4, controller (12) in step (158) sets the appropriate range of fresh gas flow values based on the defined minimum and maximum FGF settings, and therefore can select a gas flow rate corresponding to a volume flow curve corresponding to a horizontal line of the flow rate selected by the controller at step (158)) (para [0051]).  
Regarding claim 17, the modified Connor’s reference in fig 4 of discloses the processing unit (10 of Pessala) is further configured to calculate an expected target duration based on the preset curve (220 of Pesszla) (estimated time to achieve a selected target (221 of Pessala)); and the target duration indicates a duration (estimated), after which an end tidal anesthetic concentration is reached in view of the calculated expected future curve (Pessala, fig 4, para [0088]).  
Regarding claim 18, Connor discloses an anesthesia device whose ordinary use discloses a process for controlling a dispensing of a fresh gas for an anesthesia device (1), the process comprising the steps of: providing a patient gas-measuring unit (36) (concentration sensor) of the anesthetic-dispensing unit (1), wherein the patient gas-measuring unit (36) is arranged in a breathing gas circuit (16) of the anesthesia device (1) (para [0027]); providing a user interface (50) (graphical user interface) (para [0032]), a fresh gas regulation unit and a processing unit (12) (controller (12) performs the processing steps of the gas regulation unit and the processing unit, as discussed below); inputting a user input (52, 54) (mode selector buttons) via the user interface (50) and outputting a corresponding assistance signal in case of activation of an assistance mode (target-based control mode) via said user input (52, 54) (para [0032]); continuously determining an end tidal anesthetic concentration in the breathing gas circuit by the patient gas-measuring unit (36) (sensor (36) measures end-tidal concentration of anesthesia gases in the expired side (20) of breathing circuit (para [0027]), and vessel-rich group (VRG) concentration is determined by measuring the end-tidal concentration of the agent (para [0006])) and outputting a corresponding measured signal at regular time intervals (VRG concentration is determined by measuring the end-tidal concentration of the agent (para [0006]) as shown in fig 4, VRG concentration is calculated to determine whether it is less or more than a target VRG concentration at (7600) (para [0065]), which is performed periodically by returning at (7690) para [0068]), and therefore outputs a measured signal to determine VRG at regular time intervals to repeat the algorithm shown in fig 4); receiving the assistance signal by the fresh gas regulation unit and regulating a reduction of a volume flow of a fresh gas that is continuously fed to the breathing gas circuit over time corresponding to a predefined volume flow curve in case of activation of the assistance mode (initial flow settings is set at step (158), and therefore an initial flow corresponds to a predefined volume flow curve having horizontal line corresponding the initial flow setting (para [0050]), and as shown in fig 4, system regulates a volume flow of the continuously fresh gas over time so that if VRG concentration is less than the target, algorithm searches for a minimum FGF (fresh gas flow) flow rate that will allow the VRG concentration to reach the target (para [0066]), and therefore, as VRG concentration approaches the target, a smaller amount of anesthetic flow is required and so would regulate a reduction of the volume of the fresh gas over time),  which activation is indicated by the assistance signal (in the target-control mode which is turned on using mode selector buttons (52, 54)) (para [0032]), and outputting a fresh gas signal, which indicates a current volume flow of the continuously fed fresh gas (fresh gas flow rate is displayed on the graphical user interface (50) (para [0034]), and method is updated at regular time intervals (para [0050]), 
Connor does not disclose receiving the assistance signal, of the measured signal and of the fresh gas signal by the processing unit and with the processing unit determining a current volume flow corresponding currently measured end tidal anesthetic concentration; calculating an expected future curve of the end tidal anesthetic concentration over time based on the current volume flow and the currently measured end tidal anesthetic concentration in case a transition from deactivated assistance mode to activated assistance mode is present; outputting and storing the future curve as a preset curve; 
However, Pessala teaches a control system for dispensing a fresh gas for an anesthesia device, including a gas measuring unit (60) (gas analyzer unit) configured to determine an end tidal anesthetic concentration in the breathing circuit (para [0110]), an anesthetic dispensing unit (30) (fresh gas supply) configured to dispense an anesthetic (para [0078]), and a processing unit (10) configured to receive a fresh gas signal (para [0078]) and a fresh gas signal (as shown in fig 12, flow rate of fresh gas is displayed in second visualization unit (620)) (para [0158]) and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and in an automatic anesthesia mode, based on the current volume flow, and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time (210) (control path), and to output the expected future curve (210) of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve (as shown in fig 5a, operator selects a target anesthesia value and desired control path, and control path (210) is displayed) (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Connor by configuring the processing unit to receive the measured signal and the fresh gas signal and to determine therefrom the current volume flow of the fed fresh gas and the current end tidal anesthetic concentration in the breathing gas circuit and to receive the assistance signal and, upon the assistance signal indicating a transition from a deactivated assistance mode to an activated assistance mode based on the current volume flow, the predefined volume flow curve and the current end tidal anesthetic concentration, to calculate an expected future curve of the end tidal anesthetic concentration over time, and to output the expected future curve of the end tidal anesthetic concentration over time as a preset curve and to store the preset curve as taught by Pessala in order to allow a user to select a control profile to ramp up or down the dispensing of anesthesia based on a target value to increase patient safety (Pessala, para [0013]) and to reduce the consumption of anesthetic (Pessala, para [0014]).
The now-modified Connor’s method does not disclose outputting a fresh gas correction signal upon the determined current end tidal anesthetic concentration in the breathing gas circuit leaving a surrounding range of the preset curve; and changing the predefined volume flow curve as a function of the fresh gas correction signal, wherein the volume flow of the continuously fed fresh gas is increased when the surrounding range is undershot and is reduced when the surrounding range is exceeded compared to the originally predefined volume flow curve.  
However, Tamiya in figs 20-21 teaches a gas delivery apparatus including a sensor (506) configured to measure a concentration of gas (para [0118]), a gas regulating unit (505) (adjustment valve) (para [0116]) to adjust a flow rate of gas (para [0118]), and a processing unit (600) (control unit) (para [0115]), wherein the processing unit (600) is configured to output a fresh gas correction signal at the gas regulation unit the gas regulation (505) unit is further configured to receive the fresh gas correction signal and to change the volume flow as a function of the fresh gas correction signal and to increase the volume flow of the continuously gas upon a predetermined value being undershot and to reduce the volume flow of the continuously fed fresh gas when the predetermined is exceeded compared to the volume flow prior to the change (gas regulation unit (505) is configured to increase the flow rate when the calculated dosage is less than a predetermined value and reduce the flow rate when the calculated dosage is larger than a predetermined value) (para [0123]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Connor so that the processing unit is further configured to output a fresh gas correction signal at the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit leaves predetermined value of the preset curve; and the fresh gas regulation unit is further configured to receive the fresh gas correction signal and to change the predefined volume flow curve as a function of the fresh gas correction signal and to increase the volume flow of the continuously fed fresh gas upon the surrounding range being undershot and to reduce the volume flow of the continuously fed fresh gas when the surrounding range is exceeded compared to the predefined volume flow curve prior to the change as taught by Tamiya in order to allow the device to calculate the amount of anesthesia delivered to the patient and insure to that the amount delivered corresponds to the predetermined value (Tamiya, para [123]).  	The now-modified Connor’s method does not disclose that the preset curve has a surrounding range formed around the preset curve.  
However, Heinonen discloses a system and method for anesthesia delivery, wherein a target anesthetic concentration is fed into a user interface, and wherein the target concentration may have a range having minimum or maximum values.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Connor by modifying the flow curve to have a surrounding range of minimum and maximum values as taught by Heinonen so that the target anesthesia concentration is a range to provide a larger target anesthesia concentration  with the measurement result of the breathing gas exhaled by the patient (Heinonen, para [0022]).
Regarding claim 19, Connor discloses the steps of: receiving a fresh gas input; and outputting a corresponding fresh gas regulation signal by the patient gas-measuring unit, wherein the fresh gas input comprises information about a minimal volume flow of the fresh gas to be fed to the breathing gas circuit (as shown in fig 2, allowable fresh gas flows, including a minimum shown as 0.2 L/min as shown are displayed in user interface (50)) (para [0034]), which minimal volume flow is to be provided by the fresh gas regulation unit (12) (fresh gas flow is calculated by a controller to have a number of discrete settings between the defined minimum volume flow and defined maximum volume flow, and therefore, minimal volume flow information is provided by controller along with information about the maximum volume flow and discrete settings) (para [0043]); and receiving the fresh gas regulation signal and selecting the predefined volume flow curve from a number of predefined volume flow curves based on the fresh gas regulation signal (as shown in fig 4, controller (12) in step (158) sets the appropriate range of fresh gas flow values based on the defined minimum and maximum FGF settings, and therefore can select a gas flow rate corresponding to a volume flow curve corresponding to a horizontal line of the flow rate selected by the controller at step (158)) (para [0051]).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor, Pessala et al, Tamiya et al, and Heinonen et al, as discussed in claim 1 above, and further in view of Dittman et al (2002/0014236).
Regarding claim 7, modified Connor discloses a user interface configured to receive control inputs.  
Modified Connor does not disclose the user interface is further configured to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device.
However, Dittmann teaches an anesthesia device including control circuit including a limit concentration input (upper limit), wherein the limit concentration input comprises information about a maximum concentration to be provided to a patient to be supplied by the anesthesia device (control circuit includes upper limits of the gaseous anesthetic concentrations will not be exceeded for the safety of the patient) (para [0032]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by configuring the user interface to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device as taught by Dittmann in order to provide an upper limit of concentrations that will not be exceeded by the patient and to provide an alarm when those limits are reached (Dittmann, para [0032]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor, Pessala et al, Tamiya et al, Heinonen et al, and Dittmann et al as discussed in claim 7 above, and further in view of Olsson et al (5,497,767).
Regarding claim 8, modified Connor discloses a processing unit.  
Modified Connor does not disclose the processing unit is further configured to output an additional fresh gas correction signal to the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided; and the fresh gas regulation unit is further configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
However, Olsson teaches an apparatus for supplying fresh gas to a patient, including a processing unit (18) (control device) (col 6, ln 54-58), wherein the control processing unit (18), upon experiencing an alarm condition (CO2 concentration does not exceed a defined value), the processing unit places the device into a safe state in which it cannot harm a patient, and to output a correction signal upon experiencing the alarm condition to automatically perform a safety measure (col 4, ln 31-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by configuring the processing unit enter a safe state by outputting an additional fresh gas correction signal to the fresh gas regulation unit when an alarm condition occurs when the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided as taught by Olsson in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44).
The now-modified Connor’s device does not disclose the safe state comprises fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the safe state comprises configuring the fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44), as reducing the volume flow curve would reduce the amount of anesthetic being delivered to a patient and therefore would lower the end tidal anesthetic concentration and improve a patient’s condition.
Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor, Pessala et al, Tamiya et al, and Heinonen et al, as discussed in claims 11 and 18 above, and further in view of Dittman et al and Olsson et al.
Regarding claim 16, modified Connor discloses a user interface configured to receive control inputs.  
Modified Connor does not disclose the user interface is further configured to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device.
However, Dittmann teaches an anesthesia device including control circuit including a limit concentration input (upper limit), wherein the limit concentration input comprises information about a maximum concentration to be provided to a patient to be supplied by the anesthesia device (control circuit includes upper limits of the gaseous anesthetic concentrations will not be exceeded for the safety of the patient) (para [0032]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by configuring the user interface to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device as taught by Dittmann in order to provide an upper limit of concentrations that will not be exceeded by the patient and to provide an alarm when those limits are reached (Dittmann, para [0032]).
The now-modified Connor’s device does not disclose the processing unit is further configured to output an additional fresh gas correction signal to the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided; and the fresh gas regulation unit is further configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
However, Olsson teaches an apparatus for supplying fresh gas to a patient, including a processing unit (18) (control device) (col 6, ln 54-58), wherein the control processing unit (18), upon experiencing an alarm condition (CO2 concentration does not exceed a defined value), the processing unit places the device into a safe state in which it cannot harm a patient, and to output a correction signal upon experiencing the alarm condition to automatically perform a safety measure (col 4, ln 31-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor by configuring the processing unit enter a safe state by outputting an additional fresh gas correction signal to the fresh gas regulation unit when an alarm condition occurs when the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided as taught by Olsson in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44).
The now-modified Connor’s device does not disclose the safe state comprises fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the safe state comprises configuring the fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44), as reducing the volume flow curve would reduce the amount of anesthetic being delivered to a patient and therefore would lower the end tidal anesthetic concentration and improve a patient’s condition.
Regarding claim 20, modified Connor discloses a user interface configured to receive control inputs.  
Modified Connor does not disclose the user interface is further configured to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device.
However, Dittmann teaches an anesthesia device including control circuit including a limit concentration input (upper limit), wherein the limit concentration input comprises information about a maximum concentration to be provided to a patient to be supplied by the anesthesia device (control circuit includes upper limits of the gaseous anesthetic concentrations will not be exceeded for the safety of the patient) (para [0032]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Connor by configuring the user interface to receive a limit concentration input and to output a corresponding limit concentration signal to the processing unit; and the limit concentration input comprises information about a maximum end tidal anesthetic concentration to be provided to a patient to be supplied by the anesthesia device as taught by Dittmann in order to provide an upper limit of concentrations that will not be exceeded by the patient and to provide an alarm when those limits are reached (Dittmann, para [0032]).
The now-modified Connor’s method does not disclose the processing unit is further configured to output an additional fresh gas correction signal to the fresh gas regulation unit as soon as the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided; and the fresh gas regulation unit is further configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
However, Olsson teaches an apparatus for supplying fresh gas to a patient, including a processing unit (18) (control device) (col 6, ln 54-58), wherein the control processing unit (18), upon experiencing an alarm condition (CO2 concentration does not exceed a defined value), the processing unit places the device into a safe state in which it cannot harm a patient, and to output a correction signal upon experiencing the alarm condition to automatically perform a safety measure (col 4, ln 31-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Connor by configuring the processing unit enter a safe state by outputting an additional fresh gas correction signal to the fresh gas regulation unit when an alarm condition occurs when the defined current end tidal anesthetic concentration in the breathing gas circuit exceeds the maximum end tidal anesthetic concentration to be provided as taught by Olsson in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44).
The now-modified Connor’s method does not disclose the safe state comprises fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Connor so that the safe state comprises configuring the fresh gas regulation unit configured to reduce the originally predefined volume flow curve corresponding to the to the additional fresh gas correction signal, in response to the additional fresh gas correction signal in order to transfer the device to a state in which it cannot harm a patient (Olsson, col 5, ln 41-44), as reducing the volume flow curve would reduce the amount of anesthetic being delivered to a patient and therefore would lower the end tidal anesthetic concentration and improve a patient’s condition.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Connor (2011/0168177), Pessala et al (2014/0352693), Tamiya et al (2021/0370010), and Heinonen et al (2009/0199854) disclose the limitations of claim 1.  However, neither Connor, Pessala et al, Tamiya et al, Heinonen et al, or the other prior art of record, disclose the predefined volume curve comprises a continuous, degressive reduction of the volume flow over time as recited in claims 4 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Heinonen et al (2009/0050148), Tham et al (5,806,513), and Messerges (2010/0101571) disclose anesthesia devices including control systems for regulation of fresh gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785